internal_revenue_service department of the treasury sin washington dc contact person telephone number on o a g v y ‘ no third party contact in reference to date feb employer_identification_number key district legend x y ze dear taxpayer this ruling revokes and supersedes our prior ruling that was the ruling was regarding issued to you as plr on january issued in response to your letter dated october the establishment of emergency hardship grants and loans to employees of x and its subsidiaries a program to provide employer-related you state that a few years after plr was issued your employer sponsor y merged with z corporation and the you and the z corporation resulting corporation was x foundation merged resulting in your present structure the date request indicated that you are exempt under sec_501 of the internal_revenue_code as organization described in sec_501 private_foundation under sec_509 an and classified as a your sole member is x your employees may also be employees of x and its subsidiaries its subsidiaries are disqualified persons within the meaning of sec_4946 of the code with respect to you a for profit enterprise xx and you established and administer an employer related emergency hardship grant and loan program to provide relief to employees of x and its subsidiaries and their eligible dependents and directors of x and its subsidiaries and members of their families are not eligible for grants or loans under the hardship prog officers under the hardship program grants and interest-free loans who suddenly incur extraordinary to pay for funeral or burial expenses or will be made to persons medical_expenses on their own behalf or on behalf of members of their families who encounter other unusual sudden and severe financial hardship emergencies and funeral and burial expenses not covered by insurance or other resources available to the applicant emergencies arising from natural disasters such as hurricanes tornadoes fires floods or earthquakes not covered by insurance or other resources need will be required in each case demonstration of financial consideration will be limited to medical individuals who are disqualified persons with respect to you within the meaning of sec_4946 of the code are not eligible the initial eligible class of recipients encompassed big_number persons less than five percent by you for charitable purposes provide grants or loans under the hardship program to more than ten percent you anticipated that grants and loans would constitute of the amounts distributed annually of the eligible class of employees you stated that you would not you stated that an applicant need not have been employed by x or any of its subsidiaries for any minimum time period to be eligible to receive a grant or loan under the hardship program and no grant or loan will be terminated if the applicant terminates employment with x or any of its subsidiaries eligibility for grants or loans under the hardship program is not related to any other employment related factors such as an employee’s position services or duties selection of grant or loan recipients will be based solely upon an objective standard of that is completely unrelated to the employment status of the recipient or his or her family a demonstrated sudden and severe financial hardship or need also availability of the grants or loans under the hardship program will be publicized through corporate newsletters the employee assistance programs of x and its subsidiaries and by word of mouth information concerning the hardship program will also be available at employment counselling offices you stated that you would establish a hardship program you stated that employees or members of your board_of review board which would be independent of x you would recruit individuals from the community who had no affiliation with you or x directors or x's board_of directors would not be eligible for consideration to the review board have no economic or other ties to x or you other than the possible ownership of an incidental amount of x’s publicly traded the review board members will acne the review board will be responsible for reviewing applications received by you stock accomplishing the day-to-day administrative operation of the hardship program making final determinations regarding to whom such grants or loans should be made and the amount of such grant or loan will annually determine the maximum amount available to be awarded under the program and the criteria for such awards review board will have the sole decision making authority with respect to the selection of the eligible recipients and the amount of each individual award you the and in order to receive a grant or loan eligible recipients applicants will also provide the application will indicate the will generally file a written application with you which will be reviewed by the review board amount requested the intended use of the funds and the reason why the funds are needed information concerning financial status situations however the formal written application procedure may be waived if application procedure and selection process would leave the applicant in an untenable financial position or would defeat the hardship program’s purpose to provide funds quickly on an emergency basis made by you under the hardship program must subsequently demonstrate to the review board’s satisfaction the purposes for which the funds were spent in the discretion of the review board the formal in all instances recipients of grants or loans in emergency based on the information you furnished we concluded in our date letter that the establishment and administration of the program furthers charitable purposes within the meaning of sec_501 consequently we ruled in our january and sec_170 b letter that of the code grants or loans made by you to eligible hardship applicants will constitute qualifying distributions for the purposes of sec_4942 of the code grants or loans made by you to eligible hardship applicants under the hardship program will not constitute taxable_expenditures within the meaning of sec_4945 d of the code interest-free or below-market loans made by you under the hardship program will not be subject_to the provisions of sec_7872 of the code rif nb lr arg he charitable purposes and sec_501 of the code and c b sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 b of the code provides that for purposes the term charitable_contribution means a of sec_170 contribution or gift to or for_the_use_of or community chest exclusively for among others charitable purposes c benefit of any private_shareholder_or_individual a corporation trust fund or foundation organized and operated adds no part of the net_earnings of which inures to the subparagraph sec_1_501_a_-1 of the income_tax regulations defines private shareholders or individuals within sec_501 as persons having a personal and private interest in the activities of the organization sec_1 c -1 a of the regulations defines the term exempt_purpose or purposes as any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is necessary for an organization to is not organized or operated for the benefit of establish that it private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus it sec_1 c -1 d of the regulations provides in that the term charitable is used in section of the code relevant part c generally accepted legal sense things relief of the poor and distressed or of the underprivileged thus and in sec_170 b in its such term includes among other sec_1_170a-4a ii d of the regulations defines needy as being a person who lacks the necessities of life involving physical mental or emotional well-being as of poverty or temporary distress a result fl _- - y c a ol erg y r e e e c sec_1 c -1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will not be it engages primarily in in better business bureau of washington d c united_states u s presence of nature will preclude exemption regardless of the number or importance of statutorily exempt purposes a single non-exempt purpose if substantial in v the court held that the inc revrul_75_199 1975_1_cb_160 provides that an organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries is not and by extension is exempt under sec_501 not exempt under sec_501 c the organization’s income is derived principally from membership dues and is used for the payment of benefits and operating_expenses the revenue_ruling further states that the membership_organization described is essentially a mutual self-interest type of organization income is used to provide direct economic benefits to members and any benefit to the larger community is minor and incidental of the code its revrul_81_58 1981_1_cb_331 amplifies revenue a police department in a the membership benefits program revrul_81_58 describes an the association was created for ruling supra association composed of officers of particular community educational_purposes and to provide a lump sum payment to each member upon retirement or a lump sum payment to beneficiaries upon the member’s death constitutes the association’s primary activity organization’s primary sources of income are from contributions by the general_public and through fund raising events members are also required to pay a nominal one-time membership fee upon joining the organization economic benefits to members benefitted by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is organization to the larger community the fact remains that the primary benefits from the organization are limited to its members therefore the organization is not operated exclusively for the promotion of social welfare within the meaning of section an incidental benefit provided by the its income is used to provide direct although the class of employees the vo t c a f h s s x c meaning of sec_501 nor by extension for exempt purposes within the a disaster relief or emergency hardship organization may be for example in wendy v commissioner t c memo formed for the benefit of distressed individuals but may also overly serve the private interests of its founders principals or even contributors thereby failing to achieve an exempt_purpose despite otherwise good intentions parker rehabilitation foundation inc the organization was created by the parker family to aid an open-ended class of victims of coma organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefitted the parker family by assisting with the economic burden of caring for her the general_public as required under sec_1 c - a ii not exempt under sec_501 the benefit did not flow primarily to therefore the foundation was of the regulations of the code however the x and its subsidiaries are your sponsors and financial you are controlled by x supporters administer an emergency assistance fund to provide relief through grants and loans to all of x‘s and its subsidiaries’ eligible employees retirees and those employees’ and retirees’ dependents who experience severe financial hardship for reasons beyond their control which are not covered by insurance or other resources you have established and by providing an employee assistance program to provide the however it also affords x relief to x's and its subsidiaries’ employees who have suffered losses due to natural disasters or financial hardship as described above the program is accomplishing two purposes program provides relief to persons who are distressed or otherwise proper objects of charity and its subsidiaries with a significant benefit subsidiaries benefit because the program provides employees with funds and goods not otherwise available except by reason of their employment by x and its subsidiaries and significant benefit because they have recourse to funds in times of financial hardship when other avenues have been exhausted such a program while employees will find it financial security and an incentive to continue employment this respect the provision of financial assistance to employees in times of financial hardship whether from natural disasters or financial emergencies is benefit programs such as sick potential employees will consider the advantages of a program similar to other employee life death and accident benefits employees realize a real an enhancement to xx and its in al wegieurvy a in this respect it moreover employees of essentially the employee assistance funds operate even though an employee would have no legal right to funds from a disaster or emergency hardship relief fund employees would be eligible for disaster and hardship benefits provided they are employed by a particular employer upon the occurrence of disaster or financial emergency and they are in need of such assistance to provide protection from events that cannot be readily guarded against job employer established controlled and funded disaster relief benefit program would have an important advantage over other similarly situated victims of the disaster in having access to assured assistance thus the presence of the equivalent of a benefits package even if not availed of would constitute a significant benefit derived from an employment relationship fund dedicated to employees’ welfare is benefit in the same way that a life severance or legal assistance benefit provides protection and security whether or not used a particular employer that has an a significant benefit of the a significant employment is a while these programs do benefit persons who may be needy or distressed they also serve the private interests of x and its subsidiaries who utilize such benefit programs to recruit and retain a more stable and productive workforce your employee assistance program accomplishes activities that are not exclusively in furtherance of one or more exempt purposes because they further the private purposes of x and its subsidiaries more than unsubstantially and funding x and its subsidiaries are able to direct your assistance programs to serve their private purposes by limiting disaster and hardship assistance solely to their employees public benefit is significantly outweighed by the private benefit realized by rewarding persons based on their employment with x and its subsidiaries in terms of recruitment retention ensuring a stable workforce and engendering goodwill and loyalty through their control in this respect any while there is some public benefit in ensuring that individuals are provided for in times of disaster or financial crisis there is no assurance that selection of beneficiaries solely among employees of interests of the public better served by providing resources to persons who may be much more dire conditions than persons who happen to be employed by a particular employer related eligibility criteria the general welfare of the public is placed at afforded employees of the particular employer a program does not further an exempt_purpose within the meaning a disadvantage compared with the significant benefit therefore such a particular employer serves the best the public interest may very well be also by imposing an employment in of the regulations under sec_501 business bureau supra and sec_170 b of the code better the benefit conferred on x and its subsidiaries by the disaster relief and emergency hardship program also gives rise to inurement contrary to the requirements under sec_501 c and c b for exemption and charitable_contributions only if to other factors organization inures to the benefit of any private_shareholder_or_individual of the code which provide for the qualification no part of the net_earnings of in addition the accordingly we rule that the establishment and administration of the disaster relief and emergency hardship program as described does not further charitable purposes within the meaning of sec_501 of the code and sec_170 b qualifying distributions and taxable_expenditures - sec_4942 and sec_4945 of the code sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 a i of the code provides in relevant that the term qualifying_distribution means any amount part including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation sec_4945 of the code imposes a tax on each taxable_expenditure of d of the code a private_foundation as defined in section sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless it satisfies the requirements of subsection g sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_4945 of the code provides in relevant part that shall not apply to an individual grant awarded sec_4945 on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary_of_the_treasury if is demonstrated to the satisfaction of the secretary that- it in effect on the day before the date of the enactment of the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 a as the tax_reform_act_of_1986 an educational_organization described in sec_170 b a ii to be used for study at and is the purpose of the grant is objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee to achieve a specific sec_53_4945-4 of the foundation and similar excise_taxes regulations provides a definition of grants that for purposes of sec_4945 include but is not limited to scholarships fellowships internships prizes_and_awards grants shall also include loans for purposes described in sec_170 b similarly grants include such expenditures as payments to exempt_organizations to be used in furtherance of their exempt purposes and program related investments the term grants shall such expenditures as it states sec_170 b of the code describes in relevant an organization that is organized and operated exclusively part for charitable or educational_purposes or for the prevention of cruelty to children sec_53_4945-6 v of the regulations provides in relevant part distribution under sec_4942 will not be treated as of the code taxable_expenditure under sec_4945 that any payment which constitutes a qualifying a for the purpose of resolving the issues under sec_4942 the determination of whether the employer related and hardship program comes within one of the purposes described under sec_170 b any amount_paid by a private_foundation to accomplish any purpose other than one specified in sec_170 b distribution under sec_4942 expenditure under sec_4945 is not a qualifying a and is of the code is fundamental a taxable ert neither the employer related disaster relief nor the of the code emergency hardship program furthers an exempt_purpose within the meaning of sec_1 c -1 d i of the regulations and sec_170 b made by you are not qualifying distributions within the meaning of sec_4942 grants and or loans do not accomplish a purpose described in sec_170 b of the code and do not result in qualifying distributions pursuant to sec_4942 such payments made by you are taxable_expenditures pursuant to sec_4945 the code therefore grants and loans a i of the code consequently since the of accordingly we rule that grants and loans paid_by you under the disaster relief and emergency hardship program do not accomplish an exempt_purpose under sec_170 b code sec_4942 sec_4945 are not qualifying distributions within the meaning of a i and are taxable_expenditures under of the treatment of loans with below-market interest rates - sec_7872 of the code sec_7872 of the code governs the tax treatment of certain loans with below market interest rates sec_7872 include certain gift_loans and compensation related loans among others loans subject_to sec_1_7872-5t of the temporary income_tax regulations provides that sec_7872 of the code does not apply to loans made by a private_foundation or other organization described in sec_170 the primary purpose of which is accomplish one or more of the purposes described in sec_170 c b to as discussed previously loans made pursuant to the hardship program do not accomplish one or more of the purposes described in sec_170 b therefore we rule that the hardship loans do not qualify for the exemption from sec_7872 of the code provided in sec_1_7872-5t of the temporary regulations of the code employer related scholarship programs and employer related disaster relief and emergency hardship programs with respect to scholarship programs provided by private_foundations to children of employees of substantial contributors sec_53_4941_d_-2 f of the regulations states that such grants will be considered incidental or tenuous only if the program is consistent with the foundation's exempt status the 199sgeizu’ey deductibility of contributions under sec_170 requirements under sec_4945 provision for disaster relief and hardship programs and the there is no similar specific sec_4945 of the code addresses taxes on taxable sec_4945 provides expenditures of private_foundation that taxable_expenditure means any amount_paid or incurred by a a grant to an individual for travel study private_foundation as or other similar purposes by such individual unless such grant subsection g satisfies the requirements of subsection g provides that subsection d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would in effect on be subject_to the provisions of sec_117 the day before the date of the enactment of the tax_reform_act_of_1986 described in sec_170 a ii to be used for study at an educational_organization and is as revproc_76_47 1976_2_cb_670 and revenue provide guidelines under which procedure c b employer-related private_foundations that make scholarship or educational loans will be considered to further a purpose consistent with sec_4945 of the code that scholarships and educational loans are awarded to no more than percent of the number of employees of employer who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year the scholarships or loans do not overly serve the private interests of the employer because there is no significant probability that employment will make scholarships or loans available to this criterion assures that a qualified_employee the key criterion is a particular however your disaster relief and hardship programs are available to all employees who satisfy the eligibility criteria and are limited only by the amount of funding that x and its subsidiaries may provide area of scholarships and educational loans are not directly applicable to your situation since there is that employment will make disaster and hardship assistance available and there is no specific exception for such programs under chapter as there is for scholarships the principles set forth in the a high probability thus this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above aa rac 7oty the assistant_commissioner employee_plans and exempt_organizations has granted you relief under sec_7805 of the code from retroactive application of this ruling for disaster relief or emergency hardship payments made up to six months from the date of this ruling and for any such payments made after six months from the date of this ruling under a legal_obligation incurred prior to the end of the six month period we are providing your key district_director with a copy of you should keep a copy for your permanent records this ruling if you have any questions about this letter please contact the person whose name and telephone number are shown in the for other matters including questions concerning heading reporting requirements please contact your key district_director this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
